Title: To George Washington from David Ross, Jr., 24 November 1781
From: Ross, David, Jr.
To: Washington, George


                  
                     Sir
                     Virginia York 24th Novr 1781
                  
                  I had the honor of writing to you on the 22d instant—since then the British merchants at this place have requested me to procure from you a short notification, that they will be allowed to carry away Tobacco under sanction of a Flag in payment for the goods they have furnished to the Army agreable to the Certificates which I have granted to them—They conceive it will not be in their power to engage Vessells unless they have such paper of publick Authority to produce.
                  Your Excellency will be pleased to do in this what may be proper.
                  I Have upon my hands just now a small cargo of Tobacco which came down too late for the French Fleet, to save the expence ofeturning it to the Warehouse and at the same time to accomodate the remaining paroled prisoners with Passage, I have agreed to pay this Tobacco to the Merchants in part—A Passport will be wanted by return of this express agreable to the enclosed memorandum.  I Have the honor to be with the greatest respect Your most Obedient Servant
                  
                     David Ross C.A.
                     
                     
                  
               